DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the remarks filed on 9/8/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bisutti USPA_20110236608_A1 in view of Kawamura WO_2010123127_A1 (see machine English translation).
Bisutti discloses an ink transfer medium configured to receive and transfer an image (corresponds to claimed system) by way of thermal transfer (Abstract). Bisutti discloses said ink transfer medium includes a sub-layer made of polyethylene terephthalate (corresponds to claimed polyethylene terephthalate support layer of instant Claims 11 and 12), an image receiving coating, a barrier coating (the aforementioned two layers can correspond to Applicants’ claimed “at least two layers” of instant Claims 10-12), a binding system, and an ink transfer coating which includes a layer having a combination of pigment systems formed by fibers (corresponds to claimed textile substrate of instant Claim 9) (Abstract). Regarding said barrier coating, Bisutti discloses that it can involve using TCA (trichloro acetic acid) to treat said PET support layer (paragraphs 0039-0041), thereby corresponding to the claimed activating agent upon the surfaces of said PET support layer. Bisutti further discloses using silica (corresponds to claimed silicon inorganic compound activating agent of instant Claims 9 and 10) (Abstract).
2.	However, Bisutti does not disclose use of a polyurethane composition in its layers.
3.	Kawamura discloses a thermal transfer receiving sheet an image-receiving layer laminated on at least one surface of its support and comprises a polyurethane resin (Abstract) which results in excellent image retaining quality and high-density image having excellent light resistance (Derwent Abstract).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify said image-receiving layer, of Bisutti, by using the polyurethane image-receiving layer, of Kawamura. One of ordinary skill in the art would 
5.	Given that Bisutti in view of Kawamura suggests all of the claimed components being claimed in the instant claims, it would therefore be expected for it to inherently possess the claimed physical properties of these components such as its PET support layer thermostabilizing at a temperature not greater than 150°C with a dimensional variation not greater than 0.2% when subjected to thermal treatment in an oven at 150°C for 40 seconds and at room temperature for approximately 30 seconds, as is being claimed in instant Claim 9. Furthermore, it would be expected for said polyurethane, of Bisutti in view of Kawamura, to inherently also be of relatively low-melting point not greater than 150°C. The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
Response to Arguments
Applicant's arguments filed 9/8/21 have been fully considered but they are not persuasive. 
Applicants state: “Bisutti, when compared with the claimed embodiment (claims 9-12), does not disclose or suggest three technical features:  the low-melting polyurethane layer, that the activating agent TCA is interposed between the support layer (PET) and the low-melting polyurethane layer (since there is no low-melting polyurethane layer), and that the activating agent TCA is applied on the outer surface of the support layer (PET) adapted to receive the electrically conductive ink.”
The Examiner respectfully submits that Bisutti discloses that it can involve using TCA (trichloro acetic acid) to treat said PET support layer (paragraphs 0039-0041), thereby corresponding to the claimed activating agent upon the surfaces of said PET support layer.
Applicants state: “Furthermore, Bisutti does not even mention that his system is adapted to receive and transfer electrically conductive ink.”
Bisutti discloses an ink transfer medium configured to receive and transfer an image (corresponds to claimed system) by way of thermal transfer (Abstract). 
Applicants state: “Kawamura, when compared with the claimed embodiment (claims 9-12), does not disclose or suggest four technical features:  the support layer PET, the activating agent TCA/DCA that the activating agent TCA is interposed between the support layer (PET) and the low-melting polyurethane layer, and that the activating agent TCA is applied on the outer surface of the support layer (PET) adapted to receive the electrically conductive ink. Also, Kawamura does not even mention that his system can be adapted to receive and transfer electrically conductive ink.”
The Examiner respectfully submits that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Rejection was made under 35 USC Bisutti as the primary reference in view of Kawamura as the secondary reference. 
Applicants state: “Moreover, Applicant notes that Kawamura discloses an image-receiving layer containing polyurethane resin. On the contrary, in the claimed embodiment, the low-melting polyurethane layer does no receive the image. In the embodiment, the low-melting polyurethane layer acts as a thermal adhesive between the support layer (PET) treated with the activating agent TCA/DCA and a textile substrate.”
The Examiner respectfully submits that instant, independent Claim 9 does not limit the claimed low-melting polyurethane layer to be a “thermal adhesive”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        September 17, 2021